DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-4, 9-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0072365 A1 [Shoham] in view of US 8,975,582 B2 [Nishiyama].

Regarding Claim 1:
Shoham teaches a method (abstract), comprising: 
receiving a scan region of a die having a first care area (Fig. 5 – high interest area (258)) at a controller configured to control an inspection tool (Fig. 3 (108)), wherein the inspection tool includes a stage having the die disposed thereon (Fig. 1 (36)); and 
scanning, using the inspection tool: 
a first portion of the scan region within the die at a fast feed rate, wherein the first portion of the scan region is not within the first care area (Fig. 5 - low interest area on side of (258) is scanned at a faster rate per paras 7,8); and 
the first care area within the die at a slow feed rate, wherein the slow feed rate is less than the fast feed rate (Fig. 5 (258) - high interest area is scanned at a slower rate per paras 7,8); 
wherein the scanning includes: 
emitting, using a particle emitter (Fig. 1 (12)), particles in a particle beam toward the die resulting in an incidence on the die (as shown in Fig. 1); 
detecting, using a detector (Fig. 1 (31)), a portion of particles reflected from the incidence (para 25); and 
changing a position of the stage relative to the incidence (para 27). 
However, Shoham fails to teach that the particle emitter comprises a light emitter and the detector comprises a light detector. 
Nishiyama teaches an inspection system (abstract) wherein the emitter includes an electron source (501) and a light source (611), and further where the detector includes a light detector (610). The addition of optical inspection components in Nishiyama allows reviewing a sample optically, and then precisely placing positions of interest in the field of view of an SEM. 3:57-65. It would have been obvious to one of ordinary skill in the art before the effective time of filing to supplement the electron source and associated detectors of Shoham with the light emitter and detector of Nishiyama. One would have been motivated to do since this would allow one to perform the high throughput defect review process of Nishiyama.

Regarding Claim 2:
The above modified invention teaches the method of claim 1, wherein the scan region has a second care area (Shoham Fig. 5 (260)), and 
wherein the method further comprises scanning, using the inspection tool: a second portion of the scan region at the fast feed rate (Shoham low interest area near (260) is scanned at high rate per paras 7, 8), 
wherein the second portion of the scan region is not within the first care area nor within the second care area (see Shoham Fig. 5); and 
the second care area at the slow feed rate (Shoham high interest area (260) is scanned at a slow rate). 

Regarding Claim 3:
The above modified invention teaches the method of claim 1, wherein changing the position of the stage relative to the incidence comprises moving one or more of the stage, the detector, the emitter, or the particle beam (Shoham para 8). 

Regarding Claim 9:
Shoham teaches a system (Fig. 1), comprising: 
an inspection tool (Fig. 1) including: 
a particle emitter configured to emit particles in a particle beam (Fig. 1 (12)); 
a stage configured to hold a die in a path of the particle beam emitted by the particle emitter (Fig. 1 (36)); 
a detector configured to detect a portion of the particles reflected by the die (Fig. 1 (31), para 25); and 
a controller in electronic communication with the inspection tool (Fig. 1 (32)); and 
wherein the controller is configured to: 
receive a scan region of the die having a first care area  (Fig. 5 – high interest area (258)); and instruct the inspection tool to scan: 
a first portion of the scan region within the die at a fast feed rate, wherein the first portion of the scan region is not within the first care area (Fig. 5 - low interest area on side of (258) is scanned at a faster rate per paras 7,8); and 
the first care area within the die at a slow feed rate, wherein the slow feed rate is less than the fast feed rate (Fig. 5 (258) - high interest area is scanned at a slower rate per paras 7,8); wherein the scan includes: 
emitting, using the particle emitter, the particles in the particle beam toward the die resulting in an incidence on the die (as shown in Fig. 1); 
detecting, using the detector, the portion of particles reflected from the incidence (para 25); and 
changing a position of the stage relative to the incidence (para 27). 
However, Shoham fails to teach that the particle emitter comprises a light emitter and the detector comprises a light detector. 
Nishiyama teaches an inspection system (abstract) wherein the emitter includes an electron source (501) and a light source (611), and further where the detector includes a light detector (610). The addition of optical inspection components in Nishiyama allows reviewing a sample optically, and then precisely placing positions of interest in the field of view of an SEM. 3:57-65. It would have been obvious to one of ordinary skill in the art before the effective time of filing to supplement the electron source and associated detectors of Shoham with the light emitter and detector of Nishiyama. One would have been motivated to do since this would allow one to perform the high throughput defect review process of Nishiyama.

Regarding Claim 10:
The above modified invention teaches the system of claim 9, wherein the scan region has a second care area (Shoham Fig. 5 (260)), the controller is further configured to instruct the inspection tool to scan: 
a second portion of the scan region within the die at the fast feed rate (Shoham low interest area near (260) is scanned at high rate per paras 7, 8), wherein the second portion of the scan region is not within the first care area nor within the second care area (as is evident in Shoham Fig. 5); and 
the second care area within the die at the slow feed rate (Shoham high interest area (260) is scanned at a slow rate). 

Regarding Claim 11:
The above modified invention teaches the system of claim 9, wherein changing the position of the stage relative to the incidence comprises moving one or more of the stage, the detector, the emitter, or the particle beam (Shoham para 8). 
Regarding Claim 17:
Shoham teaches a non-transitory computer-readable storage medium (para 26), comprising one or more programs for executing the following steps on one or more computing devices: 
instruct an inspection tool (Fig. 1) to: 
receive a scan region of a die having a first care area (Fig. 5 – high interest area (258)); and 
send instructions to the inspection tool to change a position of the stage relative to an incidence (para 27), thereby scanning: 
a first portion of the scan region within the die at a fast feed rate, wherein the first portion of the scan region is not within the first care area Fig. 5 - low interest area on side of (258) is scanned at a faster rate per paras 7,8); and 
the first care area within the die at a slow feed rate (Fig. 5 (258) - high interest area is scanned at a slower rate per paras 7,8). 
However, Shoham fails to teach that scanning at the fast and slow feed rates “with respect to a light beam.”
Nishiyama teaches an inspection system (abstract) wherein the emitter includes an electron source (501) and a light source providing a light beam onto a sample surface (611), and further where the detector includes a light detector (610). The addition of optical inspection components in Nishiyama allows reviewing a sample optically, and then precisely placing positions of interest in the field of view of an SEM. 3:57-65. It would have been obvious to one of ordinary skill in the art before the effective time of filing to supplement the electron source and associated detectors of Shoham with the light emitter and detector of Nishiyama. Such a modification would yield scanning that is “with respect to a light beam” since there would be a light beam placed in relation to the sample. One would have been motivated to do since this would allow one to perform the high throughput defect review process of Nishiyama.

Regarding Claim 18:
The above modified invention teaches the non-transitory computer-readable storage medium of claim 17, wherein the scan region has a second care area (Shoham Fig. 5 (260)), and wherein instructing the inspection tool further includes scanning: 
a second portion of the scan region within the die at the fast feed rate (Shoham low interest area near (260) is scanned at high rate per paras 7, 8), wherein the second portion of the scan region is not within the first care area nor within the second care area (see Shoham Fig. 5); and 
the second care area within the die at the slow feed rate (Shoham high interest area (260) is scanned at a slow rate). 

Regarding Claims 4, 12, and 19:
The above modified invention teaches the inventions of claims 1, 9 and 17, but fails to specify that the magnitude of the fast feed rate is two to four times the magnitude of the slow feed rate. 
Optimizing the ratio of fast scan speed to slow scan speed is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Shoham teaches an extensive range of scan rates, and explains that the scan rates are determined by the limit of the scanning electronics and the desired pixel size of the user. Para 48. Thus, Shoham recognizes scan rate as a variable which achieves the recognized result of controlling pixel size. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to adjust the scan rates such that the magnitude of the fast feed rate is two to four times the magnitude of the slow feed rate since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham in view of Nishiyama, and further in view of US 9,812,290 B2 [Phaneuf].

Regarding Claims 5, 13, and 20:
The above modified invention teaches the inventions of claims 1, 9 and 17, but fails to specify that the first care area comprises a polygonal boundary. 
Phaneuf demonstrates microscopic imaging (abstract) of having care areas with polygonal boundaries that require high resolution imaging (Fig. 4 (206), 8:25-47). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the teaching of Phaneuf in Shoham, thus allowing a user to designate care areas, i.e. high-resolution areas, with polygonal boundaries. One would have been motivated to do so since polygons would provide the user with more specificity in designating such areas than one dimensional lines.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham in view of Nishiyama, and further in view of US 2015/0060666 A1 [Hatakeyama].

Regarding Claims 7 and 15:
The above modified invention teaches the inventions of claims 1 and 9, but fails to teach that the detector is a time delay and integration image (TDI) sensor. 
Hatakeyama teaches an inspection system (abstract) wherein a TDI sensor is used in place of or as a supplement to a CCD (paras 537-538, Fig. 48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the TDI sensor of Hatakeyama to the CCD detector of Shoham in the fashion presented in Hatakeyama Fig. 48. One would have been motivated to do so since this would provide detectors that are optimized for different aspects of semiconductor inspection (Hatakeyama paras 537-538).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham in view of Nishiyama, and further in view of US 2017/0344697 A1 [Postolov].

Regarding Claims 8 and 16:
The above modified invention teaches the inventions of claims 1 and 9, but fails to teach that the first care area comprises a redistribution layer region and the first portion of the scan region is not the redistribution layer region. Rather, Shoham teaches inspecting conductive areas. Para 60.
Postolov teaches inspecting redistribution layer (RDL) regions (abstract) and notes that redistribution layer regions are conductive areas (abstract, Fig. 1). Applying the technique of Shoham to the inspection of the redistribution layer regions of Postolov would entail using the RDL regions as the first care area, i.e. the conductive area, and the area near them as the first portion, i.e. the area near the conductive area. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to inspect the RDL regions of Postolov using the techniques of Shoham. One would have been motivated to do so since this this would allow for high resolution analysis of RDL regions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are not persuasive.
Applicant asserts that it is unclear how Shoham is to be modified by Nishiyama. To answer this briefly, it is proposed that it would be obvious to one of ordinary skill in the art to simply add the optical (i.e., light based) components of Nishiyama to the electron microscope of Shoham. No substitution is necessary, as the addition of these components simply adds another set of capabilities to Shoham inspection device.
Applicant argues that it would not be reasonable to substitute the optical system of Nishiyama for the electron system of Shoham. As noted above, this is not the proposed modification. As such, this argument is moot.
Applicant asserts that the proposed rationale for combining Shoham and Nishiyama is insufficient. This is not persuasive. The addition of Nishiyama provides another modality of sample inspection, albeit not the one claimed. The addition of such a modality is a sufficient reason to add the optical system of Nishiyama to Shoham.
The use of the word “particle” to describe light, electrons, and ions at the same time has resulted in claims that are indefinite, because it prevents one of ordinary skill in the art from ascertaining what kind of system is being referenced. Ion and electron optics and emitters are markedly different than light optics and emitters, but the applicant’s choices as a draftsman have resulted in a confusion as to which is being claimed. 

Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-5, 7-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 9 recite, “wherein the particle emitter comprises a light emitter” and “wherein the detector comprises a light detector.” This limitation can be interpreted in at least two distinct, and contradictory, fashions. First, one of ordinary skill in the art might interpret the limitations to mean that the particle emitter is a light emitter, and thus the claimed particle beam is a light beam, and that the detected reflected particles are reflected photons. In the alternative, one of ordinary skill in the art might interpret the same limitation to mean that particle emitter includes a light emitter, but that the particle beam could be electrons or ions emitted from an electron or ion source, and thus that the detected particles are reflected electrons or ions. Both interpretations appears to be consistent with the disclosure, which has taken the unusual position of referring to light beams, electron beams, and ion beams as “particle beams.” The claim at issue are indefinite because the word “comprises” is used in such a fashion that one of ordinary skill in the art cannot reasonably discern whether the scope of the claims is directed exclusively to a photon imaging system, or to a system that includes a photon imaging system. For the purposes of examination, the latter interpretation will be used.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites, “scanning… with respect to a light beam.” It is unclear what is meant by this limitation. In particular, it is unclear whether particular directions of scanning are “with respect to a light beam” and other are not. Further, it is unclear whether the limitation at issue requires a light beam as part of the invention, or if the light beam is simply used to define scanning. Since one of ordinary skill in the art cannot reasonably ascertain that scope of the claims, said claimed are deemed indefinite. For the purposes of examination, the claims will be interpreted as best understood in light of the specification. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881